 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   JORGE ARMANDO HERRERA                   Case No. EDCV 17-0076-SJO (AFM)
     SALGUERO,
12
                         Petitioner,         JUDGMENT
13
            v.
14
     CRAIG KOENIG, Warden,
15
                         Respondent.
16

17         This matter came before the Court on the Petition of JORGE ARMANDO
18   HERRERA SALGUERO, for a writ of habeas corpus. Having reviewed the Petition
19   and supporting papers, and having accepted the findings and recommendation of the
20   United States Magistrate Judge,
21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
22   is dismissed with prejudice.
23

24   DATED: April 1, 2019.
25

26                                                S. JAMES OTERO
27
                                            UNITED STATES DISTRICT JUDGE

28
